Citation Nr: 0116142	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for major depression, 
claimed as secondary to service-connected disabilities of the 
knees and back.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from August 1980 to October 
1982.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  The record indicates that the veteran was scheduled 
for a hearing in March 2000 before a Hearing Officer at the 
RO, however that it appears that the hearing did not take 
place.  In light of the favorable action taken below, no 
additional hearing is required. 

In July 2000, the veteran raised the issue of whether there 
was clear and unmistakable error in the August 1999 rating 
decision in which a separate 10 percent rating for 
chondromalacia of the right patella with degenerative joint 
disease was granted, in effect from September 1998.  As that 
issue has not been properly developed on appeal, it is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's recurrent major depression and pain disorder is 
shown, in part, to be caused by his service-connected knee 
and back disabilities.


CONCLUSION OF LAW

An acquired psychiatric disorder, manifested by recurrent 
major depression and pain syndrome, is proximately due to or 
the result of service-connected knee and back disabilities. 
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO has not had an opportunity to consider this new 
legislation with regard to the veteran's claim.  The Board 
finds that given the favorable nature of the Board's decision 
with regard to the claim, that no further assistance in 
developing the facts pertinent to this issue is required.

Service connection may be established for a disease or injury 
incurred in or aggravated by service, resulting in a current 
disability. 38 U.S.C.A. § 1131 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.304 (2000).  Service connection may also 
be established on a secondary basis for a disease or injury 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

Service connection is currently in effect for chondromalacia 
of the left and right patellas, status post chondroplasty, 
each rated as 10 percent disabling; degenerative arthritis of 
the left knee, rated as 10 percent disabling; chondromalacia 
of the right patella with degenerative joint disease, rated 
as 10 percent disabling; and lumbosacral strain with 
traumatic disc disease, rated as 10 percent disabling.  

The veteran contends that he has an acquired psychiatric 
disorder, to include major depression, which he attributes to 
his service-connected knee and back disabilities. After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence.

A February 1999 Tennessee Disability Determination Services 
Examination Report noted that the veteran was there to aid in 
determining his eligibility for Social Security disability 
benefits.  The diagnoses were major depressive disorder, 
chronic, mild to moderate, and pain disorder associated with 
both degenerative arthritis and chondromalacia (veteran's 
self-report of those diagnoses), and psychological features.

On VA psychiatric examination in May 1999, the veteran noted 
that the veteran had received a disability retirement from 
the Post Office in February 1999 for depression and knee and 
back problems.  It was noted that he had developed symptoms 
of depression approximately two years earlier and had seen a 
psychologist once or twice a week for the past several years.  
It was indicated that current symptoms of depression include 
insomnia, lack of enjoyment, chronic back and knee pain, loss 
of energy and concentration, weight gain, irritability and 
suicidal ideation with planning approximately two years 
earlier.  The examiner concluded, with a reasonable degree of 
medical certainty based on the findings on examination and 
review of available medical records including a note from his 
psychologist, that the veteran met the criteria for a current 
primary psychiatric diagnosis of depressive disorder.  The 
examiner stated that the causal link to military service 
seemed in question.  The examiner went on to state, however, 
that it was conceivable that the chain of events beginning 
with knee injury and operation while serving in the Navy led 
to a chronic pain condition and eventual social and 
occupational problems and depression with onset approximately 
four years earlier.  The examiner also commented that it 
appeared difficult to assign a clear causal link to the knee 
injury sustained during military service to the eventual 
development of depression four years earlier and to assign a 
permanency to the depression in view of the current absence 
of psychotropic medications for depressive symptoms.

In a September 1999 statement, the veteran's private treating 
clinical psychologist indicated that she had been treated the 
veteran for recurrent and severe major depression from April 
1996 and from March 1997 to May 1998.  It was indicated that 
he presented again in March 1999, at which time the diagnosis 
was recurrent and severe major depression with occasional 
psychotic features (296.34, DSM-IV); pain disorder associated 
with both psychological factors and general medical condition 
(307.89, DSM-IV); and mixed personality disorder (some 
features of dependent and narcissistic personality).  It was 
indicated that at that time, the major stress of the 
veteran's life was dealing with further deterioration of his 
chronic knee and back conditions and the resulting 
restriction of activities those conditions entailed.  It was 
indicated that physical pain also seemed to be affecting his 
memory and concentration which was documented by 
psychological testing in February 1999.  The psychologist 
concluded the veteran's medical condition and physical pain 
seemed to be a significant factor in the current depressive 
episode.  It was indicated that although the pain may have 
exacerbated his depression in the past and had been a 
contributing factor, it seemed to be playing a more prominent 
role currently in causing depression and emotional distress.  

In a February 2000 statement, the veteran's private treating 
psychologist indicated that the veteran continued to receive 
psychological treatment from September 1999 to February 2000 
and continued to experience severely depressed mood and 
deteriorating memory and concentration, which seemed in part 
due to his chronic knee and back pain.  It was concluded that 
continuing knee and back pain seemed to be contributing to 
his daily activities and functioning and depressed mood.  

After a full review of the medical evidence and the veteran's 
contentions, the Board concludes that there is an approximate 
balance between the positive and negative evidence with 
regard to the veteran's claim for service connection for a 
depressive disorder.  The medical evidence includes that of 
the veteran's private treating psychologist who has concluded 
that the veteran's depression and pain disorder are at least 
in part due to the pain caused by his service-connected knee 
and back disorders.  The VA examiner was less conclusive 
regarding the relationship of the those disabilities to the 
veteran's depression but conceded that it was conceivable 
that there was a causal link.  Therefore, because a veteran 
is extended the benefit of the doubt when the evidence is in 
equipoise, under 38 U.S.C.A. § 5107(b), the Board finds that 
service connection is warranted for an acquired psychiatric 
disorder manifested by major depression and pain syndrome 
under 38 C.F.R. § 3.310(a).


ORDER

Service connection for an acquired psychiatric disorder 
manifested by recurrent major depression and pain syndrome, 
secondary to service-connected knee and back disabilities, is 
granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

